956 F.2d 1162
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Dondi Antonio JOHNSON, Plaintiff-Appellant,v.LIBERTY MEDICAL CENTER, INCORPORATED, Defendant-Appellee,andDistrict 1199E-DC/S.E.I.U., The Health Care Workers Union,AFL-CIO;  United Health Incorporated;  MarriottCorporation;  State of MD, Department ofLicensing and Regulations, Defendants.

No. 91-2594.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1992.Decided March 9, 1992.
Appeal from the United States District Court for the District of Maryland, at Baltimore.   William M. Nickerson, District Judge.  (CA-89-3400-WN)
Dondi Antonio Johnson, appellant pro se.
Jeanne Marie Phelan, Whiteford, Taylor & Preston, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and SPROUSE, Circuit Judges.
OPINION
PER CURIAM:


1
Dondi Antonio Johnson appeals from the district court's denial of his Motions to Amend and grant of summary judgment to the Defendant, Liberty Medical Center ("Liberty") on his nonpromotion claim under Title VII, 42 U.S.C. § 20003 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Johnson v. Liberty Medical Center, No. CA-89-3400-WN (D.Md. June 6, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.